COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Annunziata and Overton
Argued at Norfolk, Virginia


RAUL ENRIQUE ALCANTARA
                                         MEMORANDUM OPINION *
v.         Record No. 1490-96-1       BY JUDGE JOSEPH E. BAKER
                                            MAY 20, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Robert P. Frank, Judge
           J. Ashton Wray, Jr., for appellant.

           Robert H. Anderson, III, Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.



     In this appeal from his bench trial convictions by the

Circuit Court of the City of Newport News (trial court), Raul

Enrique Alcantara (appellant) contends that his pleas of guilty

to three counts of aggravated involuntary manslaughter should be

reversed and a new trial ordered.   Appellant asserts that, at the

time he entered his pleas, the trial court erroneously advised

him that the maximum sentence he could receive was substantially

less than the punishment actually imposed.

     As the parties are familiar with the record, we recite only

those facts necessary to an understanding of this opinion.    When

determining whether appellant's pleas would be accepted, the

trial court asked appellant:
          COURT: Do you understand that if convicted
          you could receive a sentence in the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          penitentiary of not less than one, no [sic]
          more than twenty years and that one year
          cannot be suspended? Do you understand that?

          APPELLANT:   Yes.


In fact, appellant could have received that punishment on each of

the convictions totaling as much as sixty years.

     At sentencing, before imposing sentence upon appellant, the

trial court noted that "[p]unishment for each count of aggravated

involuntary manslaughter is fixed by statute at a period of

incarceration greater of one year but no more than twenty years."

(Emphasis added.)   At that time, neither appellant nor his

attorney responded to the statement.     Thereafter, the trial court

imposed a sentence of twenty years as punishment on each charge,

or a total of sixty years in the penitentiary.     Ten years of each

sentence was suspended.    Once again, neither appellant nor his

attorney objected or advised the court that appellant was

previously told he could receive no more than twenty years.
     Subsequently, appellant moved the trial court to reconsider

the sentences imposed, and the parties argued the motion to

reconsider before the trial court.      Even in the motion to

reconsider, neither appellant nor his attorney reminded the trial

court that appellant had been advised he could be sentenced to a

maximum of twenty years.

     Appellant never made the trial court aware of the alleged

error or advised the trial court that appellant had not known the

maximum punishment he faced.   If an error occurs, the trial court



                                - 2 -
must be given an opportunity to correct such error.   Rule 5A:18

declares that no ruling of the trial court will be considered by

the Court of Appeals as a basis for reversal unless an objection

was stated together with the grounds therefor at the time of the

ruling, except for good cause shown or to enable this Court to

attain the ends of justice.   See Knight v. Commonwealth, 18 Va.

App. 207, 216, 443 S.E.2d 165, 170 (1994); Gardner v.

Commonwealth, 3 Va. App. 418, 419, 350 S.E.2d 229, 230 (1986).

The purpose of the rule is to give the trial court an opportunity

to rule intelligently and avoid unnecessary appeals, reversals,

and mistrials.   Wolfe v. Commonwealth, 6 Va. App. 640, 642, 371
S.E.2d 314, 315 (1988).   Because the record fails to show that

appellant met the requirements of Rule 5A:18, and because we find

no reason to apply the good cause or ends of justice exceptions,

the judgments of the trial court are affirmed.

                                                         Affirmed.




                               - 3 -